department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date contact person identification_number date contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we wil make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin acting director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date legend c non-profit cooperative grocery d community grocery e non-profit association o state s date dear contact person identification_number contact number fax number employer_identification_number vil we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 based on the information provided we have concluded that you do not qualify for exemption under sec_501 the basis for our conclusion is set forth below issue sec_1 are you operated exclusively for exempt purposes as described in sec_501 of the code no for the reasons explained below are private rather than public interests being served therefore prohibiting you from qualifying for exemption under sec_501 of the code yes for the reasons explained below facts letter cg catalog number 47630w you incorporated in the state of o on date s your articles of incorporation stated in part should the foundation need to be dissolved funds and property shall be surrendered to the economic development commission in the event this is not feasible transfer of funds and property will go to a similar organization consistent with the foundation provided it is exempt under sec_501 of the internal_revenue_code you subsequently amended your governing document to include the requisite sec_501 c purpose clause and notwithstanding clause sec_2 of your bylaws lists your goals which are providing a year-round farmer based grocery store providing a student-run restaurant using grocery store supplies a b c providing a cannery freezing facility using grocery store supplies d providing a bakery which will also provide goods to your grocery store and restaurant e providing a means of jar recycling article v of your bylaws states your potential outcomes as follows d d o g m providing anyone a potential tax deductible contribution providing the ability to receive inheritance or in-kind donations providing an entity independent of government control to gain control of county-wide fiscal future providing a venue for tourism providing an educational resource providing a sustainable economy you are a membership_organization membership requirements as mentioned in article vii of your bylaws will consist of anyone who participates in the vending program including growers of any size artisans musicians or demonstrators your website states that you were designed to feed our own employ our own and prosper you will initially create a locally owned operated and as much as possible stocked grocery store to counteract the erosion of your county’s long and successful heritage as an agricultural center you hope to take advantage of the local food movement by creating and successfully operating a community-based grocery store that will be open to the public your local market will support area farmers and craftspeople you will sell primarily locally grown and produced merchandise including farm produce value-added agriculture products and other local items at market rate eventually you plan to expand your activities to include a restaurant that will serve locally grown or produced items as well as a commercial canning of processing facility that will use locally grown items as its source of raw materials the aforementioned activities will accomplish the following letter cg catalog number 47630w - - create more income for local producers which will enable them to stay on the farm set-up a self-sufficient network of businesses which will bring more control and profitability back to local hands your pamphlet indicates that your activities will be conducted by volunteers students in companion programs farmers and locally hired individuals you will focus on the more northern section of your county which is very dependent on farm income tobacco was your county’s main cash crop and many manufacturing jobs have disappeared you will target farms of all sizes and economic status your effort will affect a significant section of minorities particularly women who have been displaced due to loss of manufacturing jobs although you will focus on and your activities will be conducted within your county you plan to draw residents from eight surrounding counties to patronize your planned establishments you will not pay salaries to your officers or directors however they may receive compensation_for goods sold at your store the work experiences of your officers and directors include the following - - - - - - agricultural education teacher senior director of off-campus centers for a community college county director of economic development research associate county commissioner who owns a business and a farm accounting clerk with experience in sports marketing and store management many of your area’s youths and anyone else interested in providing products for the stores will be involved in the process there will only be one class of membership benefits allow members to sell goods at the retail establishment and to be paid for goods sold you expect to have approximately members and charge nominal annual membership fees of about dollar_figure per member you will sell members’ products on a consignment basis members will be paid as their goods are sold you will retain about of the sales_price as commissions you provided limited financial information on page of form_1023 page indicates that all of your revenues will come from gifts grants and contributions yet your response indicates that products sold at your store will be your source of revenues you submitted a revised page which reflects proposed annual revenues ranging from about dollar_figure to dollar_figure your expenses include fundraising occupancy and professional fees financial information indicates that there will be no net profits or losses your executive director indicated you will be working with high school students however you provided no details relating to this activity the executive director also indicated that your activity would benefit the community because the nearest grocery store is located twenty-five miles away internet research found that there are three grocery stores markets located within letter cg catalog number 47630w your zip code law organizations exempt under sec_501 of the code are defined as corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section organization fails to meet either the organizational_test or the operational_test it is not exempt if an sec_1_501_c_3_-1 states that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized sec_1_501_c_3_-1 of the income_tax regulations states an organization will be regarded as ‘operated exclusively’ for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements an organization must establish that it is not organized or operated for the benefit of private interests such as those of its creator in revrul_61_170 1961_2_cb_112 an association composed of professional private duty nurses and practical nurses which supported and operated a nurses’ registry primarily to afford greater employment opportunities for its members was not entitled to exemption under sec_501 of the code although the public received some benefit from the organization’s activities the primary benefit of these activities was to the organization's members in revrul_71_395 1971_2_cb_228 a cooperative art gallery formed and operated by a group letter cg catalog number 47630w of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 of the code in revrul_73_127 1973_1_cb_221 the service held that a nonprofit organization that operated a cut-price retail grocery outlet and allocated a small portion of its earning to provide on-the-job training for the hard-core unemployed did not qualify for sec_501 exemption in revrul_74_587 1974_2_cb_162 the service held than an organization that devoted its resources to programs that stimulated economic development in economically depressed high- density urban areas inhabited mainly by low-income minority or other disadvantaged groups qualified for exemption under internal_revenue_code sec_501 in revrul_76_94 1976_1_cb_171 the service held that an exempt organization’s operation of a retail grocery store was not an unrelated_trade_or_business this particular activity was part of a therapeutic program for emotionally disturbed adolescents it was staffed mostly by the adolescents and operated on a scale no larger than was reasonably necessary for the performance of the organization’s exempt functions in revrul_76_152 1976_1_cb_151 the service found that a nonprofit organization formed by a group of art patrons to promote community understanding of modern art trends by selecting exhibiting and selling art works of local artists and which retained a ten percent commission on sales less than customary commercial charges but insufficient to cover the cost of operating the gallery does not qualify for exemption under sec_501 of the code the ruling concluded that the direct benefits to artists cannot be dismissed as being merely incidental to other purposes and activities since ninety percent of all sales proceeds are turned over to the individual artists in revrul_76_419 1976_2_cb_146 the service held that a nonprofit organization that purchased blighted land in an economically depressed community converted the land into an industrial park and induced industrial enterprises to locate new facilities in the park through favorable lease terms that required employment and training opportunities for unemployed and underemployed residents of the area is operated exclusively for charitable purposes revrul_77_111 1977_1_cb_144 described situations of two separate organizations one organization was formed to increase business patronage in a deteriorated area by providing information on shopping and a telephone information service on transportation and accommodations to revive declining sales in a particular area another organization purchased land for the construction of a retail center neither organization qualified for exemption under sec_501 because the overall thrust was to promote business rather than to accomplish exclusively c objectives 326_us_279 holds that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardiess of the number or importance of truly exempt purposes letter cg catalog number 47630w the applicant for tax-exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 in 70_tc_352 the court found that a corporation formed to provide consulting services was not exempt under sec_501 because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures organized for profit nor scientific but rather commercial additionally the court found that the organization's financing did not resemble that of the typical 501_c_3_organization it had not solicited or its only source_of_income was from fees from received voluntary contributions from the public services and those fees were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost c exempt_organizations finally the corporation did not limit its clientele to organizations that were section its primary purpose was not charitable educational 602_f2d_711 5th cir described an organization that was to provide training jobs places of recreation to the elderly and to improve their physical it operated three retail stores which sold used clothing furniture and and mental conditions household appliances to the general_public no training program was conducted beyond the training of employees for the shops no health care or housing facilities were provided the court found that it was neither a charitable nor educational_organization because the retail sales operation was an end in itself rather than a means of accomplishing a charitable goal 950_f2d_365 7th cir involved an organization established by the seventh day adventist church to carry out its health ministry through the operation of two vegetarian restaurants and health food stores the court sustained the irs’s denial of exemption under sec_501 of the code because the organization was operated for a substantial non-exempt commercial purpose the court found that the organization’s activities were presumptively commercial because the organization was in competition with other restaurants engaged in marketing and generally operated in a manner similar to commercial businesses in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test the court found that the organization was operated for a non-exempt commercial purpose because of the commercial manner in which this organization conducted its activities among the major factors courts have considered in assessing commerciality are competition with for profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations application of law you are not described in sec_501 because your assets as stated in your articles are letter cg catalog number 47630w not dedicated to an exempt_purpose as required by sec_1 c -1 b you are also not described in sec_501 because you do not meet the operational_test as described in sec_1_501_c_3_-1 of the regulations you failed to demonstrate that your operations will carry out exempt purposes of code sec_501 you have not established that your activities further exclusively charitable purposes you are not described in regulations sec_1_501_c_3_-1 because you will be providing a venue for local farmers and vendors to sell their products by doing so you will be operating for more than insubstantial private benefits of the farmers and vendors you are similar to rev ruls and in that your members including farmers and vendors privately benefit from your operations you are similar to the organization described in revrul_73_127 because your activities of operating a grocery store restaurant bakery etc do not further a charitable purpose you indicate that you will conduct educational activities however the lack of information pertaining to this particular activity as well your operation of a store restaurant bakery etc indicates that it will not be your exclusive activity you are unlike the organizations described in rev ruls and because even though your operation of a store restaurant bakery etc may benefit low-income or other disadvantaged groups or may encourage new enterprises to relocate to your area you have a more than insubstantial purpose you are unlike the organization described in revrul_76_94 because your activity of operating a grocery store is not part of a therapeutic program and you operate on a scale larger than necessary to accomplish an exempt_purpose you are similar to the organization described in situation of revrul_77_111 in that your overall thrust is to promote business rather than to accomplish exclusively c objectives you are also similar to the organization described in situation of revrul_77_111 in that your organization's activities are directed to your membership as stated above membership in your organization consists of anyone who participates in the vending program including growers of any size similar to better business bureau of washington d c inc v united_states airlie foundation v commissioner b s w group inc v commissioner living faith inc v commissioner you do not qualify under sec_501 because you will operate for the substantial non-exempt purposes of managing and operating a grocery store a cannery and jarring facility a bakery and a restaurant in a commercial manner most of your revenues will come from the sales of goods you will be in direct competition with for-profit businesses that perform identical activities similar to senior citizen stores inc v u s your operation of a grocery store restaurant etc are an end themselves rather than a means of accomplishing a charitable goal letter cg catalog number 47630w similar to nelson v commissioner you have not met the burden of showing that your grocery store bakery cannery jarring and restaurant activities qualify for exemption under sec_501 applicant’s position your primary goal is to address the issue of your county as being a food desert and to assist the large farming population’s economy convert from tobacco cash crops to food crops you or your board members do not intend to profit from your project you indicate that there are many examples of similar grocery stores operating as nonprofits throughout the nation you provided the names and activities of three that you plan to model yourself after as follows - - - c-is anonprofit cooperatively run food store that is open to the public members receive a discount and working members hours per month receive a discount d--vwas opened out of a real absolute necessity with no intention of owning a grocery store e-will sell locally grown and raised produce dairy honey meat and other products besides operating a grocery store you will educate your farmers and local citizens in self- sufficiency and all profits will be reinvested towards the venture’s growth you do not intend to create income for your members you indicated that you should have provided a description of a separate class of vendors not members that will be providing goods for sale in the proposed store service response to applicant’s position each determination of exempt status is based on the unique set of facts and circumstances for the particular applicant accordingly the determination of exemption for one c d or e cannot be used as the basis for determining qualification for another you regarding your claim that you will educate farmers and local citizens to be self-sufficient the facts show education is not your exclusive purpose you indicate that you have no plans to create income for your members however your response indicates that payments made to members for consigned items sold is substantially more income than they can receive from any commercial buyer thus creating more income for local producers and increasing their ability to stay on the farm considering that your membership will consist of anyone who participates in the vending program including growers of any size artisans musicians or demonstrators you have not established your operations will further charitable and or educational_purposes instead your programs result in more than insubstantial private benefit to your members you do not qualify as a charitable or educational_organization as described under sec_501 of the code because you will operate in a commercial manner benefiting your members through consignment saies letter cg catalog number 47630w conclusion based on the information presented you do not qualify for exemption under sec_501 as a charitable or educational_organization or under any other section within the internal_revenue_code you are not organized and operated exclusively for exempt purposes as described in sec_501 or any other subsection of the code for the following reasons - - your activity of operating a grocery store and related ventures do not further exclusively sec_501 purposes private benefit exists because you will provide members sellers opportunities and venues to sell their products through consignment you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your protest can be found on page of publication under the heading filing a protest these items include n o r n o the organization’s name address and employer_identification_number a statement that the organization wants to protest the determination the date and symbols on the determination_letter a statement of facts supporting the organization's position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this protest and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your protest will be considered incomplete without this statement if an organization’s representative submits the protest a substitute declaration must be included stating that the representative prepared the protest and accompanying documents and whether the representative knows personally that the statements of facts contained in the protest and accompanying documents are true and correct letter cg catalog number 47630w an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations enclosure publication letter cg catalog number 47630w
